Citation Nr: 0612647	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include anxiety, depression and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
September 1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2003 decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for anxiety and 
depression.

A hearing was held at the RO in May 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  


REMAND

VA regulations provide that the RO will furnish the appellant 
a Supplemental Statement of the Case (SSOC) if the RO 
receives additional pertinent evidence after a Statement of 
the Case (SOC) or the most recent SSOC has been issued and 
before the appellate record is transferred to the Board.  38 
C.F.R. § 19.31(b)(1).

An SOC on the issue of service connection for depression and 
anxiety was issued in May 2004.  Subsequently, in June 2005, 
there were added to the claims file pertinent VA clinical 
records, dated from February 5, 1998, to December 21, 1998.  
These records had not previously been considered by the RO.  
The veteran's claims file was later certified to the Board 
for appeal in July 2005.  Remand is required, in this case, 
for issuance of an SSOC.

Additionally, the Board notes that the RO issued an 
unappealed decision in February 2000 denying service 
connection for PTSD.  Thereafter, in August 2004, the veteran 
submitted a claim seeking service connection for PTSD.  In 
April 2005 the RO issued a decision that implicitly 
determined the veteran had presented new and material 
evidence to reopen the claim; also, the RO denied service 
connection for PTSD on the merits.  

In testimony presented at the May 2005 personal hearing, the 
veteran effectively expressed his disagreement with the 
unfavorable merits-adjudication of his claim of service 
connection for PTSD.  As well, his representative indicated 
that the appeal seeking service connection for anxiety and 
depression should be expanded to include service connection 
for PTSD. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

The RO should readjudicate the claims in 
light of the additional evidence added to 
the record since issuance of the SOC in 
May 2004, including the VA clinical 
records dated from February 5, 1998, to 
December 21, 1998, and the transcript of 
the May 2005 hearing.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue the veteran and his representative 
an SSOC on the issue of entitlement to 
service connection for a psychiatric 
disorder, to include anxiety, depression, 
and PTSD.  The SSOC should include 
citation to 38 C.F.R. § 3.304(f).  The RO 
should give the veteran and his 
representative time to respond before 
returning the case to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

